 Case 7:19-cv-00116-M-BP Document 41 Filed 04/12/21              Page 1 of 1 PageID 160



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION

JIMMY L. PEACE,                              §
TDCJ No. 1419458,                            §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:19-cv-00116-M-BP
                                             §
TOMMY NORWOOD, et al.,                       §
                                             §
       Defendants.                           §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Defendant’s Motion to Dismiss (ECF No. 28) is

GRANTED, and Plaintiff’s claims against Defendant Norwood in his official capacity are

DISMISSED without prejudice, his claims against the unidentified male and female nurse in this

suit are DISMISSED with prejudice, his claims against Defendant Norwood in his individual

capacity are DISMISSED with prejudice, and his Motion for Leave to File an Amended Complaint

(ECF No. 35) and Motion to Amend (ECF No. 37) are DENIED as moot.

       SO ORDERED this 12th day of April, 2021.
